Name: 2007/230/EC: Commission Decision of 12 April 2007 on a form concerning social legislation relating to road transport activities (notified under document number C(2007) 1470)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  information and information processing;  land transport;  European Union law;  organisation of work and working conditions
 Date Published: 2007-04-14; 2007-08-24

 14.4.2007 EN Official Journal of the European Union L 99/14 COMMISSION DECISION of 12 April 2007 on a form concerning social legislation relating to road transport activities (notified under document number C(2007) 1470) (2007/230/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2006/22/EC of the European Parliament and of the Council of 15 March 2006 on minimum conditions for the implementation of Council Regulations (EEC) No 3820/85 and (EEC) No 3821/85 concerning social legislation relating to road transport activities and repealing Council Directive 88/599/EEC (1), and in particular Article 11(3) thereof, Whereas: (1) Pursuant to Directive 2006/22/EC, the Commission is to draw up an electronic and printable form to be used when a driver has been on sick leave or on annual leave or when the driver has driven another vehicle exempted from the scope of Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 2821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (2). (2) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 18(1) of Council Regulation (EEC) No 3821/85 (3), HAS ADOPTED THIS DECISION: Article 1 The form referred to in Article 11(3) of Directive 2006/22/EC shall be as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 April 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 102, 11.4.2006, p. 35. (2) OJ L 102, 11.4.2006, p. 1. (3) OJ L 370, 31.12.1985, p. 8. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX